This is a suit for the collection of taxes, to which the defendant pleads the statute of limitations. The plaintiff demurs on the ground that the statute is not available as a defense to an action of this character. *Page 377 
In a broad sense everything of absolute obligation is a debt. In its ordinary sense debt is substantially synonymous with contract. Webster v. Seymour, 8 Vt. 135,140.
A tax is not a debt in the ordinary sense of that term. It does not rest upon contract, either express or implied. It does not carry interest, and is not subject to set-off unless expressly so made by statute. Neither its existence, nor its continuance, depends upon individual will. In short, it bears none of the characteristics of a debt. State v. Travelers Ins. Co., 70 Conn. 590,603, 40 A. 465; Sargent  Co. v. Tuttle, 67 Conn. 162,166, 34 A. 1028; Lane County v. Oregon, 7 Wall. (U.S.) 71, 81; Camden v. Allen, 26 N.J.L. 398; Crabtree
v. Madden, 54 F. 426, 4 C.C.A. 408; PhiladelphiaM.  T. Co. v. Omaha, 63 Neb. 280, 283,88 N.W. 523; Shaw v. Peckett, 26 Vt. 482, 486; Cooley on Taxation (3d Ed.) pp. 17, 836.
A tax is a public burden imposed by law upon the individual for a public purpose. New London v. Miller,60 Conn. 112, 22 A. 499.
The collection of taxes in general depends upon the statutory remedies, and indebitatus assumpsit cannot be maintained for their collection unless expressly authorized by statute. United States v. Chamberlin, 156 F. 881, 84 C.C.A. 461.
The primary object of General Statutes, § 2407 — "All taxes, properly assessed, shall become a debt due from the person, persons, or corporation, against whom they are respectively assessed," etc. — was to provide a simple remedy for the collection of taxes by ordinary action. Waterbury v. Schmitz, 58 Conn. 522, 526,20 A. 606.
The statute did not change, nor purport to change, the character of the obligation of a tax; it merely provided another remedy for its collection. "Debt" was *Page 378 
used in this statute in its higher sense of a just demand, rather than in its ordinary sense of an obligation arising out of a contract.
The entire argument of the defendant is that the limitation placed upon the "action for an account, or for a debt due by book or to balance book accounts, or upon any simple or implied contract" (General Statutes, § 1110), must bar this action because it either seeks the collection of a debt or of an obligation resting upon an implied contract.
In pointing out the nature of a tax, its dissimilarity to either a debt or an implied contract has been shown. Were this otherwise, and the tax held to be a debt, the statute would have no application. The debt referred to in § 1110 is "a debt due by book or to balance book accounts." A debt of this kind has long been known to our law, and to it a tax bears no resemblance. A tax is not a debt due by book or to balance book accounts. By no construction can this statute be properly held to include the obligation of a tax.
It was within the legislative power to have brought a tax within the statute. The intention so to do should have been clearly manifested in the terms of the statute; for a statute of this nature would have been in derogation not merely of existing law, but of a public policy served by the law.
   There is no error.
In this opinion the other judges concurred.